CLEMENS, Senior Judge.
A jury found defendant Donald Dobsch guilty of second degree assault upon jail guard Paul Oberle. Defendant appeals from the judgment imposing a four-year prison sentence.
Defendant presented no evidence nor does he challenge the sufficiency of the state’s evidence.
At trial and here defendant’s only challenge is to the trial court admitting his recorded, supporting incriminating state*841ment admitting the assault. This, on the ground the state failed to meet the criteria for admitting incriminating statements declared in grounds 1 to 4 of State v. Spica, 389 S.W.2d 35 [13, 14] (Mo.1965): that (1) the recording device could record testimony, (2) the operator was competent, (3) the recording’s authenticity and correctness and (4) no changes were made in the recording.
We limit our review to the trial court’s ruling on defendant’s trial objections. Any claimed error here must be based on objection made and reasons assigned below. State v. Weeks, 603 S.W.2d 657 [2] (Mo.App.1980).
Defense objections did not raise the cited SPICA criteria. Instead, at trial defense counsel objected only that the tape in its entirety included “other matters outside the scope of the [assault] charges here.” The trial court sustained that objection, giving defense counsel leave to object to all irrelevant parts of the recording. Defense counsel did so, and the tape’s reference to matters going beyond the instant assault charge were not played. So, we deny defendant’s only point.
On our own motion we have reviewed all defense counsel’s unpreserved SPICA objections to the recording. None has merit.
Affirmed.
CRANDALL, P.J., and REINHARD and CRIST, JJ., concur.